MONTGOMERY, Judge
(dissenting).
I respectfully dissent from the majority opinion because I do not feel that the appellants showed that they were prejudiced in any way by the ruling of the trial judge on the commissioners’ report.
CR 61.01 provides:
“No error in either the admission or the exclusion of evidence and-no error or defect in any ruling or. order or in anything done or omitted by the court of by any of the parties is ground for granting a new trial or for setting aside a verdict or for vacating, modifying, or otherwise disturbing a judgment or order, unless refusal to take such action appears to the court inconsistent with substantial justice. The court at every stage of the proceeding must disregard any error or defect in the proceeding which does not affect the substantial rights of the parties.”
CR 61.02 provides that a palpable error which affects the substantial rights of a party may be considered although insufficiently raised or preserved.
The point is that unless the claimed error “appears * * * inconsistent with substantial justice” it is not reversible error. Assuming that this Court is right, which I doubt seriously, in saying that the trial court was in error in construing the commissioners’ report and limiting the appellants’ right to recovery at $11,000 for the land taken and at $500 for damages to the remainder of the tract, no error inconsistent with substantial justice has been shown.
The limitation on the recovery was contained in the instructions given after appellants had introduced their proof as to value and damages. The jury’s award of $9,750 for the property and $250 for damages was well under the limitation, which indicates that the jury was not restricted by the limitation. Had the jury awarded the allowable limit then there would have been a proper basis for contending that the award was limited by the instruction and the giving of it was consequently prejudicial.
CR 61.01 and 61.02 make it plain that only error inconsistent with substantial justice is to be considered as prejudicial error. Under this record the assumed error was not shown to be so prejudicial.